                    IN THE UNITED STATES DISTRICT COURT
                   FOR THE NORTHERN DISTRICT OF GEORGIA
                             ATLANTA DIVISION


UNITED STATES OF AMERICA,                   :
                                            :
      Plaintiff,                            :
                                            :          CIVIL ACTION NO.
      v.                                    :          1:18-CR-0398-AT-1
                                            :
MONTAVIOUS HARDWICK,                        :
                                            :
      Defendant.                            :
                                            :

                                     ORDER

      Presently before the Court is Magistrate Judge Janet F. King's Report and

Recommendation (“R&R”) [Doc. 40] recommending that the Court deny

Defendant’s motion to suppress statements [Docs. 187] as well as the motion and

amended motion to suppress evidence [Docs. 18, 21] seized pursuant to the

execution of a state warrant and subsequent federal search warrant. Defendant

Hardwick has filed objections to the R&R [Doc. 46]. A superseding indictment,

adding an additional Defendant, was issued subsequent to the filing of the R&R

and objections. The case, however, remains certified for trial. Neither the original

Indictment Counts focused on Defendant Hardwick nor the Magistrate Judge's

R&R appear to be impacted by the addition of further offense counts or a co-
defendant. Accordingly, the Court proceeds to issue this Order on the pending

R&R.

       A district judge has broad discretion to accept, reject, or modify a magistrate

judge’s proposed findings and recommendations. United States v. Raddatz, 447

U.S. 667, 680 (1980). Pursuant to 28 U.S.C. § 636(b)(1), the Court reviews any

portion of the R&R that is the subject of a proper objection on a de novo basis and

any non-objected portion on a “clearly erroneous” standard.           The Defendant

objects on several factual and legal grounds to the Magistrate Judge’s Report and

Recommendation. The Court has carefully reviewed each of the issues de novo.

       Upon independent review of the briefs and record in this case, the Court

finds that the Magistrate Judge's recommendations be adopted as to (1) the

granting of Defendant's motion to suppress his pre-Miranda statement concerning

his parole/probation for terroristic threats; (2) denying Defendant's motion to

suppress his pre Miranda statement that his "shoes, clothes and my weed" were his

property in the house, a statement volunteered in response to the officer's

questioning whether Defendant had property in the house, as they were executing

a search warrant at the location and Defendant had presented his address as located




                                          2
elsewhere1; and (3) defendant's post Miranda statements during both interviews be

suppressed as a voluntary Miranda waiver had been provided and the statements

were given on an objectively voluntary basis. The Court thus concludes that the

Magistrate Judge's legal and evidentiary analysis is correct and adopts such.

         With respect to Defendant's amended motion to suppress (Doc. 21), the

Court disagrees with the Magistrate Judge's finding that Defendant lacks standing

to challenge the Government's seizure of two phones, iPad, and memory card in the

master bedroom. On the current record, the Court finds that the Government's own

version of the evidence sufficiently suggests Defendant's linkage to this electronic

equipment as to establish Defendant's standing on the current record. That said, the

entire question is moot for two reasons: (1) At least as of date of the suppression

hearing, January 9. 2019, the Government had not been able to access information

from these devices; and (2) the Court agrees with the Magistrate Judge's legal

determination that the seizure of these electronic devices, under the circumstances,

was legally justifiable in any event under the plain view doctrine.                                 (See, R&R's

lengthy applicable legal and factual analysis, Doc. 40 at 22-26.)



1
  The Court notes that a reasonable officer would not have anticipated that the Defendant would volunteer he had an
unlawful substance (weed) in the house when simply asked if he had property in the house. Defendant has not
pointed to any evidence or questioning that suggests that the officer either should have anticipated that his question
would elicit this incriminating response or alternatively, actually did anticipate such. If evidence materializes in
subsequent proceedings to suggest otherwise, the Court can always revisit this ruling.


                                                          3
      Accordingly, the Court ADOPTS the Magistrate Judge's Report and

Recommendation (Doc. 40) and DENIES Defendant's Motions and Amended

Motions to Suppress) (Doc. 17, 18, 21)) and related Objections (Doc. 46), subject

to the specific exceptions noted above.

      The Court hereby sets the trial date for Montavious Hardwick to begin on

February 24, 2020, at 9:30 AM in Courtroom 2308. The pretrial conference is set

for February 18, 2020, at 10:30 AM in Courtroom 2308. Defendant is required to

attend the pretrial conference or present a written waiver of his attendance. By

February 5, 2020, the parties are to file any motions in limine and proposed voir

dire questions. By February 5, 2020, the Government is to file a summary of the

indictment for use in voir dire. By February 12, 2020, the parties are to file any

objections to those items listed above.       The time from January 22, 2020, to

February 24, 2020, shall be excluded from computation under the Speedy Trial Act

pursuant to 18 U.S.C. § 3161(h)(7)(A), (h)(7)(B)(i), and (h)(7)(B)(iv).

       The parties should be prepared to provide the Courtroom Deputy Clerk with

three (3) copies of your respective exhibit and witness lists at the start of trial for

use by the Judge, Court Reporter, and Courtroom Deputy Clerk. Each party should

also provide a courtesy copy of all exhibits for the Judge’s use during trial,

preferably in an appropriately labeled notebook provided on the first day of trial.


                                          4
The parties are referred to Local Rule 16.4(B)(19)(b), NDGa, concerning the pre-

marking of exhibits. The parties must provide a courtesy copy of any documents

e-filed just prior to trial or on any day during the course of the trial.

      Please refer to Judge Totenberg’s Guidelines to Parties and Counsel at

http://www.gand.uscourts.gov/case-prep-judge-totenberg for information regarding

the pretrial conference, voir dire, and courtroom technology. Any training or trial

runs regarding the courtroom technology must be scheduled in advance of trial via

the Courtroom Deputy Clerk. The Court will not allow time for training or trial

runs at the beginning of the trial. Any motions requesting leave to bring technology

into the courtroom must be filed no later than three (3) days in advance of trial, to

allow time for proper notification to the US Marshals Service.

      The First Superseding Indictment in this case was filed on October 22, 2019,

adding four counts to Defendant Hardwick which are not the subject of this Order.

Should Defendant feel that this case should be de-certified as a result, the Court

DIRECTS Defendant to file a Motion to Decertify, or to notify the Court that no

such motion is necessary, on or before January 28, 2020.




                                            5
It is SO ORDERED this 22nd day of January, 2020.




                             ___________________________________
                             AMY TOTENBERG
                             UNITED STATES DISTRICT JUDGE




                               6
